.,-.~~_...-_.--
/




                OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                                AUSTIN
>-
     Ron. *ill crow, April 10, lOSO* ?age 8




                   a on       utio lo r r m8a u r o llmo r                  _

                  *Ar t. 84 l.Th8 Clark of                         8 hart irpr
            Whl~U.~ppUllOt8kODdUl~*purU
            noD a0      praetleahl*,           a   tralmoript           in 4~pll-
            e& o ,in lu r
                       yu o a & awh ia ahnlp p r ahlo
            b o en
                 ta k en,
                      wh io D
                            hmllo o nta aiall tha  pro-
            ne&i&a       had inthe             oaoa aaQ eonfoa            totha
            ruler &oTuJllDg tlmnoerl to in (llvllo&*.8,
            the copy of uah trAmorPpt to k fihd in
            thotriril eourtwltbt~   originalpapora                              in
     1.x-   the wo    and the original to be forwrbd
            toth*
                l
                ierI0of.tho Court of                              Crld.n&Appml.8
            l     jmwidod b Artlo& 04S of the @ob of
            cr&iM1pro80bre                 ef the matooflbru,
            loaf?.Provided              the Clark &all not *hug8                     '
            fer   the   utn            8Opy.
                   -Art. 848.            Tho olork &tall prupan
            trMoorlpt0 in ?*loay use0                           that   kavs ken
            lp p ea lo
                    inil
                       p r efenneo
                               to do b zma no
                                            u nm
                                              r
            aad 8hd.l prapre tramorlpto in all orb-
            ha1 oaua appealed lm prefermoo to oirll
            UU8*
                                                                                  .’     ,

,-.
      Hon. will crow, April 19, lB89, Pmge s

               tbbd~oa~e,~p&ffo~*'     the da* aws-nt -0
                                 data tko lppe8.1umo takuq
               and tho ilark rlull r8ml It to the oluk af
               th alp p d.lalao r t.
                   *Ar t.
                        64 6.WhenIt appar8 by tke llerk*m
               lwtifl8ak t4t mi appeal hm ken tabn  bat
                that    tlu   tronooript       ha0    Dot     boon n001Tea by
               thoirluk   ot~tholou+ M~oriminal appeal8
                wlthln tho tima ~qulud   by law ror illlug
                transorlptoIn lIvI1 latlon8',8uoh lluk &all
               IIu6dlatol~ 8etlfy tha rlerk of the propu
               00urt      that   th0 M         40     mot km      m00iv0a,
               M       uo h llork rlthort&ela 8hUl puparo
               mad roruard         anothertranoor
                                                I:
                                                 pt ao in tkorirot
               ~4utanu, a* notie tha olork 0r t&o lpp4mio
               'Mart   httor or tko tact that ouah truu-
               8oriptz l kontwuud~daadbm~whoaIt
               no      rwmrdod.g

                    Arudhgofthgu             rho artlolooto&&hor Inbl-
          atoo that  it  l.8ru&to~      that   the olerk prepuo an4 fm-
          nr6 tha tUMOrlpt       to tho Court of Crldaal Appoal8, ml-
          thou@ the loot t0r US puparationof the truuorlpt
          ha0 rot boon pia.
                       Althou6htJmx-a a?. no lp~llato oourt ran8 ln
          Teuo on the qtmotlon of the lountr olorkohm-                                 ha&
          vmmo ror a tranooript ia a rlodoauzioraaoo, howwar,’
          It wao bid in the laoo, Bdmndaon TO. State, 6 S. w. hd
                              ol*rk oould not deaand J&a rn in
          lie, that a ~4lotriot
          lWane* ru prmpu*     a tranooriptia a id04 appeal.
                       T h a n lra         so prorloloaiIn       the    otatuko prmlb-
          ‘lngio r l            oath in mlo4anaor
                       pa&t&tar*8                                      aye    an 8ppul.
                       The law 18 wtlowbly rllontan tb queotfona
          lubmlttod la rota lnquir7ud Upuroro, m&y QLO woulb k
          in doubt a0 to the lo r r utmuworm . In poslna(lupon l
          8iallu lltuatlonin t&a laoo of a%lloy ~8. state,  1S s.
          w. Ihid706, aad&* Uttirou uaod the iollmda& lmguago~
                       *0u duirotu of kriagtb'eorroot-
               1~88 ef hIo trial uriowd                     en appeal lh o ull
               4~0 th 0
                      p up t a d td.uh~00ia0~00
                                       g                                     0r
               ell off101~10rho ban                  Iutiga In lomoatltm
               WithtIM popWuIopOf                     tbo XWOrdID lUOh
Ron. Will Crow,April 19, 1989, ?a#e 4


         ~8.;
            ld,           if t&i’.    k   &oubt    aa   to   the onot
        &ttItUdo        of a4  8t0p III8aOh prepurtloa ior
        lpmal, m          doom It lhould k ~noo1r.d IE
                of th a looooed.
         r a r er                ma               appouuw80000
         to tvo   l0t.d dth pN&9tnbOO               and dil~~oa
        in trying to mt hi0 rtakprnt   of rO0t0  lp-
        prorod and kforo thlo o&art. WI are un-
        rU.lsg to oonoodo that  ho lho#ild be &prim6
        of #ma when tbro lo a doubt a8 to the .
        toohaIul point DOW nlud CI the itat..-
                   B. think th a thlo
                                  t lqw               lo lppllublo ln
 th lolan          ud   any (Oubt rhoall k         reoolrodIn famr or
 th    brendmt.

           You are rrrpotfully      adrimed that it lo the
oplaloa  or thlo no rtnilt     that  tha oooto of OouDt~
.oourt eumot bo ooE lokd rutI &adgunt of tho qpoll&o
 OO&      i8 ~08i~d         by t& OOMt
                             irOBiWhIehth0 & pOti -0
       ld t4 pauper** 04 th
 ta k en                  4 0no lpplIoatIonf)a ~Sodo-
manor oauo a8 rar aa aa rppoal 1s lonoomod urd you
&o f’a r b hldvlood
             or     that tiw oounty olork oar&notdound
aad rompal defaulant to pay looto of bIl1 of lxaoptlons
and tmuarlpt   before tho um   are delirarod to the do-
r*ndant.
                   Truoting thnt     tho rorogoing      auwuo       youi Inn-
 f&w,        -     r-h
                                                   very tiu1r pur8
                                             AT’lYJSUf?ZT
                                                     UEXitRALOf


                                             lWU=d)           Arddrll WIllla~
                                                             Mel1    u1111a0s
                                                                    AooI8tant



(Slgnwl) Ouald C. ,jmnn
AT?ORXH ==3+w==fJ